Citation Nr: 0938254	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-25 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes. 

2.  Entitlement to service connection for chest pains. 

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a psychiatric 
disability. 

5.  Entitlement to service connection for a right foot 
problem.

6.  Entitlement to service connection for a left foot 
problem.

7.  Entitlement to service connection for a back disability. 

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a scar above the 
left eye.

11.  Entitlement to service connection for reflux disease. 

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for joint pains.

15.  Entitlement to service connection for hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 
1991.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Because the veteran's complete service medical records are 
not available, the Board's duty to explain its findings and 
conclusions is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).  

The Veteran's representative requests that the case be 
remanded to the RO to afford the veteran VA examinations to 
determine if the disabilities for which service connection 
are claimed are etiologically related to service.  He also 
requested that the legal criteria pertaining to combat 
Veterans as codified at 38 U.S.C.A. § 1154(b) be considered.  
The record does reflect official service department evidence 
of possible exposure to combat during the Persian Gulf War.  

The Board notes that when a wartime Veteran such as in the 
instant case alleges he suffers disability due to an injury 
incurred in combat, 38 U.S.C.A. § 1154(b) must be considered, 
permitting the Veteran's undocumented assertions regarding 
combat-related injuries to be accepted as true.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. 
App. 563 (1996).  The analysis required by 38 U.S.C.A. § 
1154(b), however, applies only as to whether an injury or 
disease was incurred or aggravated at that time, i.e., in 
service.  It does not apply to the questions of whether there 
is a current disability or a nexus connecting any current 
disability to service.  See Collette, Gregory, supra.  The 
provisions of 38 C.F.R. § 1154(b) do not obviate the 
requirement that a Veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).  As 
such, and given the request of the Veteran's representative, 
the Board concludes that VA examinations are necessary in 
this case in order to comply with the duty to assist 
provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded VA 
examinations to determine the etiology 
of any currently claimed disability.  
The claims file must be made available 
to and reviewed by each examiner in 
conjunction with the examinations.  
Following a review of the medical 
records and examination, it would be 
helpful if the physicians would use the 
following language, as may be 
appropriate:  Is it "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood) that the 
disabilities for which service 
connection are claimed are related to 
service.    The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  A complete rationale for 
each opinion must be provided.  The 
reports prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case, which 
documents consideration of the legal 
criteria pertaining to combat Veterans, 
and an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


